APPLICATION FOR REHEARING
BY THE COURT:
Submitted on application for rehearing consisting of six branches.
We have given consideration to all of the grounds of the application for rehearing and recognize the force of the presentation of counsel for appellants. However, we have not been able to follow the theory nor adopt the conclusions of counsel in these cases. We believe that we discussed all of the questions now again urged on the application for rehearing and no good purpose would be served by a restatement of our reasons for our former decision.
The application will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.